MOUTON, J.
In his written opinion the District Judge says on the trial of the plea of prescription defendant offered in evidence the lump sum settlement agreement between the parties, signed in April, 1924, and approved in that month by the Court.
Appellant contends that the document or proof showing that settlement, is necessary for a proper consideration of this appeal, and that the record is incomplete because of its omission therein or absence therefrom, and prays to have the case remanded for the completion of the record.
It is therefore ordered and decreed that this record be returned to the Clerk of Court of the Parish of Beauregard for completion; that the document or proof hereinabove referred to be inserted in the record of the case¡ and that when complete the record be sent to the Clerk of Court at Lake Charles for the next regular term of this Court in said city.